Citation Nr: 0633325	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-38 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hysterical 
conversion reaction (claimed as right side weakness and loss 
of control).

2.  Entitlement to service connection for adjustment 
disorder.

3.  Entitlement to service connection for right knee disorder 
(claimed as right knee pain).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in October 1996 
denied service connection for a hysterical conversion 
reaction.  

3.  The evidence received since the October 1996 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a hysterical conversion reaction.

4.  The veteran has not been shown to have an adjustment 
disorder that is causally or etiologically related to his 
military service.

5.  The veteran has not been shown to have a right knee 
disorder that is causally or etiologically related to his 
military service.




CONCLUSIONS OF LAW

1.  The October 1996 rating decision, which denied 
entitlement to service connection for a hysterical conversion 
reaction, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

3.   The evidence received subsequent to the October 1996 
rating decision is not new and material, and the claim for 
service connection for a hysterical conversion reaction is 
not reopened. 38 U.S.C.A.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2006).

3.  An adjustment disorder was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006). 

4.  A right knee disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
February 2003, prior to the initial decision on the claims in 
July 2003, as well as in February 2004 and March 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims.  Specifically, the 
February 2004 and March 2005 letters stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

The February 2003 letter also indicated that the veteran had 
been previously denied service connection for a hysterical 
conversion reaction in an October 1996 rating decision and 
that he needed to submit new and material evidence to reopen 
his claim.  The letter informed him that new evidence is that 
which has not been previously considered.  It was noted that 
evidence that is merely cumulative and tends to reinforce a 
previously well-established point is not considered new.  The 
letter also explained that material evidence is that which is 
relevant to the issue of service connection.  Based on the 
foregoing, the February 2003 letter notified the veteran to 
look to the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim.  See 
Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. 
Mar. 31, 2006).  

Additionally, the June 2004 statement of the case (SOC) and 
the November 2004 and April 2006 supplemental statements of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  In 
fact, the June 2004 SOC noted that the claim for service 
connection for a hysterical conversion reaction had been 
previously denied and explained what would constitute new and 
material evidence.  The June 2004 SOC denied reopening the 
claim on the basis that there was no medical evidence of 
record showing that he currently has a hysterical conversion 
reaction that is related to service.  The November 2004 SSOC 
also provided the veteran with the pertinent laws and 
regulations, including the definition of new and material 
evidence contained in 38 C.F.R. § 3.156, and the April 2006 
SSOC again defined new and material evidence.  In essence, 
these documents informed the veteran that he needed evidence 
not previously considered that was not cumulative or 
redundant and that would raise a reasonable possibility of 
substantiating his claim for service connection for a 
hysterical conversion reaction.  As such, the veteran was 
essentially advised to look at the reasons his claim was 
previously denied.  See Kent, slip op. at 10 (VCAA requires 
VA to look at the bases for the denial in the prior decision 
and to respond with notice that describes what evidence would 
be necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the previous denial).  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2003, February 2004, 
and March 2005 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2003, February 2004, and March 2005 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The February 2003, February 2004, and 
March 2005 letters also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2003 and 
March 2005 letters informed the veteran that it was still his 
responsibility to support his claims with appropriate 
evidence.  Similarly, the February 2003, February 2004, and 
March 2005 letters stated that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in April 2006 informing 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
March 2006 letter also explained how disability ratings and 
effective dates were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and Social Security 
Administration records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  The veteran was 
also afforded VA examinations in April 2004 and May 2004.  VA 
has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  New and Material

The Board observes that the veteran's claim for service 
connection for a hysterical conversion reaction was 
previously considered and denied by the RO in a rating 
decision dated in October 1996.  The appellant was notified 
of that decision and of his appellate rights.  In general, 
rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2002, the veteran requested that his claim for 
service connection for a hysterical conversion reaction be 
reopened.  The rating decision now on appeal denied the 
appellant's claim on the basis that new and material evidence 
had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, an October 1996 rating decision previously 
considered and denied the veteran's claim for service 
connection for a hysterical conversion reaction.  In that 
decision, the RO observed that the veteran had been treated 
for a hysterical conversion reaction in service.  However, 
the RO also noted that the evidence did not show the veteran 
to have a permanent residual or chronic disability.  As such, 
the RO found that service connection for a hysterical 
conversion reaction was not warranted.  

The evidence associated with the claims file subsequent to 
the October 1996 rating decision includes VA medical records, 
records from the Social Security Administration (SSA), 
medical literature, and lay statements as well as the 
veteran's own assertions.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for a 
hysterical conversion reaction.

With respect to the VA medical records and SSA records, the 
Board finds that they are new in that they were certainly not 
of record at the time of the October 1996 rating decision.  
However, many of those records are not probative in that they 
do not document any complaints, treatment, or diagnosis of a 
hysterical conversion reaction.  The Board does acknowledge 
that some of those do indicate that the veteran sought 
treatment for right side weakness.  However, those records 
are also not probative, as they fail to provide a nexus 
between a current disorder and the veteran's military 
service.  As such, these records do not relate to an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that these VA medical 
records and SSA records are not new and material.

With respect to the medical literature, the Board finds that 
it is certainly new in that it was not of record at the time 
of the October 1996 rating decision.  However, this evidence 
is general in nature and is not shown to pertain specifically 
to the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 
(1998) ("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Because this is general in nature and not 
accompanied by a medical statement associating its relevancy 
to the instant case, the Board finds that it is of little 
probative value in this case.  Thus, the medical literature 
does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the medical literature is not material.
 
The Board also finds that the lay statements as well as the 
veteran's own assertions are not new and material.  Although 
these statements were not previously associated with the 
claims file, they are cumulative and redundant, in that they 
reiterate the assertions already made by the veteran.  As 
such, the lay statements are duplicative of the evidence 
already of record.  Further, while a layperson is, just as 
the veteran, competent to relate a personal observation, 
neither the veteran nor the people submitting lay statements 
can provide probative evidence establishing a relationship 
between a current disorder and the veteran's military 
service.  In this regard, the Board notes that generally, 
only medical professionals are competent to render an opinion 
on matters of medical etiology or diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, the United 
States Court of Appeals for Veterans Claims (Court) has noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection. See Moray 
v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
concludes that the lay statements and the veteran's 
assertions are not new and material evidence. 

Significantly, the evidence missing at the time of the 
October 1996 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
he currently has a hysterical conversion reaction that is 
causally or etiologically related to service.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claim for 
service connection for a hysterical conversion reaction.


II. Service Connection for Adjustment Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


A.  Adjustment Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for an 
adjustment disorder.  His service medical records are 
negative for any complaints, treatment, or diagnosis of an 
adjustment disorder.  In fact, his September 1976 separation 
examination did not note any psychiatric abnormalities, and 
the veteran denied having a medical history of frequent 
trouble sleeping, depression, excessive worry, and nervous 
trouble of any sort.  The Board also finds it significant 
that he did not seek treatment for an adjustment disorder for 
many decades following his separation from service.  
Therefore, the Board finds that an adjustment disorder did 
not manifest during his period of service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of an 
adjustment disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of an adjustment disorder is itself evidence which 
tends to show that an adjustment disorder did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that an 
adjustment disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of an adjustment disorder to the 
veteran's military service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of an 
adjustment disorder for many decades following the veteran's 
separation from service.  Moreover, VA medical records dated 
in October 2003 indicate that the veteran's adjustment 
disorder appeared to be more than adjustment disorder and may 
have instead been an episode of depression.  Similarly, the 
April 2004 VA examiner diagnosed the veteran with depression, 
but did not assess him as having an adjustment disorder.  The 
Board notes that the veteran is already separately service-
connected for depression.  Separate disability ratings may 
only be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for an adjustment 
disorder.   


B.  Right Knee Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
knee disorder.  The Board does observe that the veteran 
sought treatment for his right knee during his period of 
service.  However, in July 1996, it was noted that the 
effusion in his right knee was resolving nicely and that he 
had full range of motion of the knee, and the remainder of 
the veteran's service medical records are negative for any 
further complaints or treatment of a right knee disorder.  In 
fact, his September 1976 separation examination found his 
lower extremities to be normal.  Thus, any symptomatology the 
veteran may have experienced in service appears to have been 
acute and transitory and to have resolved without residuals.  
Moreover, the medical evidence of record shows that the 
veteran did not seek treatment for a right knee disorder 
until many decades following his period of service.  The 
Board finds this gap in time significant, and, as noted above 
with regard to the claim for service connection for an 
adjustment disorder, it weighs against the existence of a 
link between the veteran's right knee disorder and his 
military service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Therefore, the Board finds 
that a right knee disorder did not manifest during service or 
for many years thereafter.  

In addition to the lack of evidence showing that a right knee 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a right knee disorder to the veteran's 
military service.  As discussed above, the veteran did have 
not any complaints, treatment, or diagnosis of a right knee 
disorder for many decades following his separation from 
service.  Moreover, the May 2004 VA examiner stated that the 
veteran's right knee pain and surgery happened outside of his 
military service.  The Board does acknowledge the examiner's 
additional statement that the veteran's right knee disorder 
may have been aggravated during boot camp.  However, the 
examiner indicated that he did not have any evidence to 
support such a conclusion.  The Board notes that a "possible" 
connection or one based on "speculation" is too tenuous a 
basis on which to grant service connection.  The reasonable 
doubt doctrine requires that there be a "substantial" doubt 
and "one within the range of probability as distinguished 
from pure speculation or remote possibility."  38 C.F.R. § 
3.102.  As such, the Board finds that the May 2004 VA 
examiner's latter opinion does not provide the degree of 
certainty required for medical nexus evidence for the 
purposes of service connection.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a right knee disorder.
 

C.  Conclusion  

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an adjustment disorder and for a right knee 
disorder is not warranted.  Although the veteran contends 
that he currently has an adjustment disorder and a right knee 
disorder that are related to his military service, the 
veteran is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a hysterical conversion reaction is denied.

Service connection for an adjustment disorder is denied.

Service connection for a right knee disorder is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


